COLE CREDIT PROPERTY TRUST III, INC. SUPPLEMENT NO. 1 DATED OCTOBER 1, 2010 TO THE PROSPECTUS DATED SEPTEMBER 22, 2010 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property Trust III, Inc. dated September 22, 2010. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property Trust III, Inc.; compensation of directors; management compensation; reports we provide to our stockholders; recent real property investments and the placement of debt on certain real property investments; probable real property investments; potential real property investments; and financial information regarding a portfolio of single-tenant commercial properties. Status of Our Public Offering Our initial public offering of 250,000,000 shares of common stock was declared effective on October1, 2008.Of these shares, we are offering up to 230,000,000 shares in a primary offering and have reserved and are offering up to 20,000,000 shares pursuant to our distribution reinvestment plan.As of September 30, 2010, we had accepted investors’ subscriptions for, and issued, 215,953,558 shares of our common stock in the offering, resulting in gross proceeds of approximately $2.2 billion.As of September 30, 2010, we had 34,046,442 shares of our common stock remaining in our offering. On September 22, 2010, our follow-on offering of 275,000,000 shares of common stock was declared effective by the Securities and Exchange Commission. Of these shares, we are offering 250,000,000 shares in a primary offering and 25,000,000 shares under our distribution reinvestment plan. We will not begin selling shares of our common stock pursuant to the follow-on offering until after we terminate our initial public offering, which termination will occur at 5:00 P.M. Pacific Time on October 1, 2010.The offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year. Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually.We reserve the right to terminate the offering at any time prior to the stated termination date. Compensation of Directors The section captioned “Management – Compensation of Directors” appearing on page 62 of the prospectus is replaced with the following: We pay to each of our independent directors a retainer of $50,000 per year, plus an additional retainer of $7,500 to the chairman of the audit committee. We also pay $2,000 for each board of directors or board of directors committee meeting the director attends in person ($2,500 for the attendance in person by the chairperson of the audit committee at each meeting of the audit committee) and $250 for each meeting the director attends by telephone. In the event there is a meeting of the board of directors and one or more committees in a single day, the fees paid to each director will be limited to $2,500 per day ($3,000 per day for the chairperson of the audit committee if there is a meeting of such committee).All directors receive reimbursement of reasonable out-of-pocket expenses incurred in connection with attendance at each meeting of our board of directors.Independent directors will not be reimbursed by us, our sponsor, our advisor or any of their affiliates for spouses’ expenses to attend events to which spouses are invited.If a non-independent director is also an employee of our company or our advisor or their affiliates, we do not pay compensation for services rendered as a director. We do not compensate Messrs. Cole or Nemer for their service to us on the board of directors. Management Compensation The following footnotes to the Management Compensation table appearing on page 77 of the prospectus are replaced with the language set forth below.In addition, all other references in the prospectus to the payment of interest with respect to any promissory note issued by us in connection with the subordinated performance fee is hereby revised to indicate that any such promissory note shall be non-interest bearing. Under our charter, we could not increase these success-based fees without the approval of a majority of our independent directors, and any increase in these fees would have to be reasonable. Our charter provides that these subordinated fees are “presumptively reasonable” if they do not exceed 15% of the balance of such net proceeds or such net market value remaining after investors have received a return of their net capital contributions and an 8% per year cumulative, non-compounded return. CR III Advisors cannot earn both the subordinated participation in net sale proceeds and the subordinated incentive listing distribution. The subordinated participation in net sale proceeds or the subordinated incentive listing distribution, as the case may be, likely will be paid in the form of a non-interest bearing promissory note that will be repaid from the net sale proceeds of each sale after the date of the termination or listing, although, at our discretion, we may pay this fee with cash or shares of our common stock, or any combination of the foregoing. At the time of such sale, we may, however, again at our discretion, pay all or a portion of such promissory note with shares of our common stock. If shares are used for payment, we anticipate that they will be issued pursuant to an exemption from registration under the Securities Act and, therefore, will be subject to restrictions on transferability. Any portion of the subordinated participation in net sale proceeds that our advisor receives prior to our listing will offset the amount otherwise due pursuant to the subordinated incentive listing distribution. In no event will the amount paid to our advisor under the promissory note, if any, exceed the amount considered presumptively reasonable by the NASAA REIT Guidelines. Any subordinated participation in net sale proceeds that are not paid at the date of sale because investors have not received their required minimum distribution will be deferred and paid at such time as the subordination conditions have been satisfied. If at any time the shares become listed on a national securities exchange, we will negotiate in good faith with CR III Advisors a fee structure appropriate for an entity with a class of securities listed on an exchange or seek to internalize the advisory functions performed by CR III Advisors. Our independent directors will be required to approve any new fee structure negotiated with CR III Advisors. The market value of our outstanding stock will be calculated based on the average market value of the shares issued and outstanding at listing over the 30 trading days beginning 180days after the shares are first listed. We have the option to cause CCPT III OP to pay the subordinated incentive listing distribution in the form of stock, cash, a non-interest bearing promissory note or any combination thereof. In the event the subordinated incentive listing distribution is earned by CR III Advisors, any previous payments of the subordinated participation in net sale proceeds will offset the amounts due pursuant to the subordinated incentive listing distribution, and we will not be required to pay CR III Advisors any further subordinated participation in net sale proceeds. 2 Reports We Provide to our Stockholders The following information is added to the section captioned “Description of Shares” beginning on page 137 of the prospectus. Reports We Provide to our Stockholders Our charter requires that we prepare an annual report and deliver it to our common stockholders within 120 days after the end of each fiscal year. Our directors are required to take reasonable steps to ensure that the annual report complies with our charter provisions. Among the matters that must be included in the annual report or included in a proxy statement delivered with the annual report are: • financial statements prepared in accordance with GAAP that are audited and reported on by independent certified public accountants; • the ratio of the costs of raising capital during the year to the capital raised; • the aggregate amount of advisory fees and the aggregate amount of other fees paid to our advisor and any affiliates of our advisor by us or third parties doing business with us during the year; • our total operating expenses for the year stated as a percentage of our average invested assets and as a percentage of our net income; • a report from our independent directors that our policies are in the best interests of our stockholders and the basis for such determination; and • a separately stated, full disclosure of all material terms, factors and circumstances surrounding any and all transactions involving us and our advisor, a director or any affiliate thereof during the year, which disclosure has been examined and commented upon in the report by our independent directors with regard to the fairness of such transactions. 3 Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary — Description of Real Estate Investments” beginning on page 9 of the prospectus: Description of Real Estate Investments Wholly-owned properties As of September 30, 2010, our investment portfolio consisted of 307 wholly-owned properties located in 39 states, comprising approximately 10.1 million gross rentable square feet of commercial space and approximately 11.0 million square feet of land subject to ground leases.Properties acquired between September 16, 2010 and September 30, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price Tractor Supply – Hamilton, OH Specialty Retail Tractor Supply Company $ Advance Auto – Bonita Springs, FL Automotive Parts Discount Auto Parts, Inc. Tractor Supply – Dixon, CA Specialty Retail Tractor Supply Company Tractor Supply – Lawrence, KS Specialty Retail Tractor Supply Company Tractor Supply – Nixa, MO Specialty Retail Tractor Supply Company Albertson’s – Tucson, AZ (1) Grocery Albertson’s LLC Albertson’s – Mesa, AZ (1) Grocery Albertson’s LLC Albertson’s – Phoenix, AZ (1) Grocery Albertson’s LLC CVS – Weaverville, NC Drugstore Revco Discount Drug Centers, Inc. Wawa – Portsmouth, VA Convenience Store Wawa, Inc. — Advance Auto – Janesville, WI Automotive Parts Advance Stores Company, Inc. Advance Auto – Appleton, WI Automotive Parts Advance Stores Company, Inc. LA Fitness – Oakdale, MN Fitness LA Fitness International, LLC $ This property, which was purchased under a sale-leaseback agreement and is subject to individual lease agreements with identical terms, is part of a 33 property portfolio (the Albertson’s Portfolio).We expect to acquire the remainder of the Albertson’s Portfolio on or prior to October 19, 2010. Excludes square feet subject to any ground leases. 4 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 99 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of September 30, 2010, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 307 properties located in 39 states, consisting of approximately 10.1 million gross rentable square feet of commercial space and approximately 11.0 million square feet of land subject to ground leases.The properties generally were acquired through the use of proceeds from our ongoing public offering of our common stock and mortgage notes payable. The following table summarizes properties acquired between September 16, 2010 andSeptember 30, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price Fees Paid to Sponsor (1) Initial Yield (2) Average Yield (3) Physical Occupancy Tractor Supply – Hamilton, OH September 17, 2010 $ $ 8.50% 8.93% 100% Advance Auto – Bonita Springs, FL September 22, 2010 8.00% 8.33% 100% Tractor Supply – Dixon, CA September 24, 2010 8.55% 9.67% 100% Tractor Supply – Lawrence, KS September 24, 2010 8.30% 8.73% 100% Tractor Supply – Nixa, MO September 24, 2010 8.30% 9.17% 100% Albertson’s – Tucson, AZ (4) September 29, 2010 7.16% 8.30% 100% Albertson’s – Mesa, AZ (4) September 29, 2010 7.16% 8.30% 100% Albertson’s – Phoenix, AZ (4) September 29, 2010 7.16% 8.30% 100% CVS – Weaverville, NC September 30, 2010 8.23% 8.23% 100% Wawa – Portsmouth, VA September 30, 2010 N/A (5) 7.70% 9.21% 100% Advance Auto – Janesville, WI September 30, 2010 8.50% 8.50% 100% Advance Auto – Appleton, WI September 30, 2010 8.50% 8.50% 100% LA Fitness – Oakdale, MN September 30, 2010 9.25% 9.25% 100% $ $ Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page67 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. This property, which was purchased under a sale-leaseback agreement and is subject to individual lease agreements with identical terms, is part of the Albertson’s Portfolio.We expect to acquire the remainder of the Albertson’s Portfolio on or prior to October 19, 2010. Subject to a ground lease and therefore year built is not applicable. 5 The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Tractor Supply – 1 Tractor Supply 100% 2/5 yr. $ $ 9/17/2010 7/12/2011 Hamilton, OH Company 7/13/2011 7/31/2016 8/1/2016 7/31/2021 Advance Auto – 1 Discount Auto 100% 3/5 yr. 9/22/2010 8/31/2017 Bonita Springs, FL Parts, Inc. 9/1/2017 8/31/2022 Tractor Supply – Dixon, CA 1 Tractor Supply Company 100% 4/5 yr. 9/24/2010 7/31/2022 Tractor Supply – Lawrence, KS 1 Tractor Supply Company 100% 4/5 yr. 9/24/2010 7/31/2025 Tractor Supply – Nixa, MO 1 Tractor Supply Company 100% 4/5 yr. 9/24/2010 6/30/2025 Albertson’s – Tucson, AZ (6) 1 Albertson’s LLC 100% 6/5 yr. 9/29/2010 11/30/2030 Albertson’s – Mesa, AZ (6) 1 Albertson’s LLC 100% 6/5 yr. 9/29/2010 11/30/2030 Albertson’s – Phoenix, AZ (6) 1 Albertson’s LLC 100% 6/5 yr. 9/29/2010 11/30/2030 CVS – Weaverville, NC 1 Revco Discount Drug Centers, Inc. 100% 4/5 yr. 9/30/2010 1/31/2030 Wawa – Portsmouth, VA 1 Wawa, Inc. — 100% 4/5 yr. 9/30/2010 12/31/2026 Advance Auto – Janesville, WI 1 Advance Stores Company, Inc. 100% 3/5 yr. 9/30/2010 8/31/2022 Advance Auto – Appleton, WI 1 Advance Stores Company, Inc. 100% 3/5 yr. 9/30/2010 10/31/2022 LA Fitness – Oakdale, MN 1 LA Fitness International, LLC 100% 3/5 yr. 9/30/2010 8/31/2024 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of their respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by 10% of the then-current annual base rent. The annual base rent under the lease increases every five years by 5% of the then-current annual base rent. This property, which was purchased under a sale-leaseback agreement and is subject to individual lease agreements with identical terms, is part of the Albertson’s Portfolio.We expect to acquire the remainder of the Albertson’s Portfolio on or prior to October 19, 2010. The annual base rent under the lease increases every five years by 10% of the then-current annual base rent. Subject to a ground lease. The annual base rent under the lease increases every five years by the lesser of the cumulative percentage increase in the Consumer Price Index over the preceding five-year period or 10%. 6 Placement of Debt on Certain Real Property Investments We obtained or assumed the following mortgage notes in connection with certain previously acquired wholly-owned assets: Property Lender Fixed Rate Loan Amount Fixed Interest Rate Loan Date Maturity Date Atascocita Commons — Humble, TX AVIVA Life & Annuity Company $ 5.20% 9/29/2010 10/1/2020 The mortgage note is non-recourse to us and CCPT III OP, but both are liable for customary non-recourse carveouts. The mortgage note may be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the loan agreement.In the event the mortgage note is not paid off on the maturity date, the mortgage loan includes default provisions.Upon the occurrence of an event of default, interest on the mortgage note will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 6.80% . In connection with the mortgage note above, we paid our advisor a financing coordination fee equal to approximately $283,000. Tenant Lease Expirations The following table sets forth lease expirations of our wholly-owned properties, as of September 30, 2010, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent — — $ — — % 15 % 25 % 15 % 7 % 12 % 12 % 12 % 18 % 21 % 9 % $ % 7 Depreciable Tax Basis For federal income tax purposes, the aggregate depreciable basis in the wholly-owned properties noted above is approximately $46.3 million.When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period using a straight-line method and a mid-month convention and depreciate furnishings and equipment over a twelve-year recovery period.The preliminary depreciable basis in the properties noted above is estimated, as of September 30, 2010, as follows: Wholly-owned Property Depreciable Tax Basis Tractor Supply – Hamilton, OH $ Advance Auto – Bonita Springs, FL Tractor Supply – Dixon, CA Tractor Supply – Lawrence, KS Tractor Supply – Nixa, MO Albertson’s – Tucson, AZ Albertson’s – Mesa, AZ Albertson’s – Phoenix, AZ CVS – Weaverville, NC Wawa – Portsmouth, VA — Advance Auto – Janesville, WI Advance Auto – Appleton, WI LA Fitness – Oakdale, MN $ Depreciable basis excludes any ground leases. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2% of gross revenues from our single tenant properties and (ii) up to 4% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. Probable Real Property Investments Albertson’s Portfolio On September 17, 2010, our board of directors approved an agreement of purchase and sale of real estate (the Purchase Agreement), among CCPT III OP and Albertson’s LLC (Albertson’s), a Delaware limited liability company, and certain of its wholly-owned entities (collectively, the Seller). Pursuant to the Purchase Agreement, we agreed to purchase 100% of the Seller’s interest in 33 retail properties, comprising 1.9 million square feet, located throughout the United States (collectively, the Albertson’s Properties), for a gross purchase price of $276.0 million, exclusive of closing costs subject to certain criteria being met.The Albertson’s Properties are 100% occupied by Albertson’s and, upon our acquisition of each of the Albertson’s Properties, we will lease such property to Albertson’s. Pursuant to the terms of the Purchase Agreement, we paid a $10.0 million deposit (the Deposit) held by an escrow agent. Upon the consummation of the purchase and sale transactions contemplated by the Purchase Agreement, the Deposit will be applied towards the purchase price of the Albertson’s Properties. If the transaction is not consummated as a result of our failure to purchase the Albertson’s Properties as required pursuant to the terms of the Purchase Agreement, the Deposit would be paid to Albertson’s, and Albertson’s can also pursue a claim for money damages not to exceed $10.0 million. 8 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Property Expected Acquisition Date Approximate Purchase Price Approximate Compensation to Sponsor (1) FedEx – Bossier City, LA October 2010 $ $ FedEx – Dublin, VA October 2010 Kohl’s – Salina, KS October 2010 Giant Eagle – Lancaster, OH October 2010 Shoppes at Port Arthur – Port Arthur, TX October 2010 Tractor Supply – Augusta, ME October 2010 CVS – Madison Heights, VA October 2010 CVS – Lynchburg, VA October 2010 Applebee’s Portfolio – Various (2) October 2010 Tractor Supply – Little Rock, AR October 2010 Tractor Supply – Jefferson City, MO October 2010 $ $ Amounts include fees payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition. The Applebee’s Portfolio consists of 12 single-tenant commercial properties located in Texas, Michigan, Virginia, Minnesota, Arkansas, Mississippi, Pennsylvania, Tennessee and Illinois, which will be purchased under a sale-leaseback agreement and the properties will be subject to two master lease agreements with identical terms. 9 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Property Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet FedEx – Bossier City, LA FedEx Ground Package System, Inc. 100% FedEx – Dublin, VA FedEx Ground Package System, Inc. 100% Kohl’s – Salina, KS Kohl’s Illinois, Inc. 100% Giant Eagle – Lancaster, OH The Tamarkin Company 100% Shoppes at Port Arthur – Port Arthur, TX Various 100% Tractor Supply – Augusta, ME Tractor Supply Company 100% CVS – Madison Heights, VA Revco Discount Drug Centers, Inc. 100% CVS – Lynchburg, VA Revco Discount Drug Centers, Inc. 100% Applebee’s Portfolio – Various (3) 100% Tractor Supply – Little Rock, AR Tractor Supply Company 100% Tractor Supply – Jefferson City, MO Tractor Supply Company 100% Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Excludes square feet subject to any ground leases. The Applebee’s Portfolio consists of 12 single-tenant commercial properties located in Texas, Michigan, Virginia, Minnesota, Arkansas, Mississippi, Pennsylvania, Tennessee and Illinois, which will be purchased under a sale-leaseback agreement and the properties will be subject to two master lease agreements with identical terms. Applebee’s Restaurants Kansas LLC, Applebee’s Restaurants Mid-Atlantic LLC, Applebee’s Restaurants North LLC, Applebee’s Restaurants Texas, LLC, Applebee’s Restaurants West LLC and Restaurant Partnership of Central Texas, LP are tenants under the lease agreements. 10 The table below provides leasing information for the major tenants at each property: Property Number of Tenants Major Tenants (1) Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) FedEx – Bossier City, LA 1 FedEx Ground Package System, Inc. 2/5 yr. $ $ 7/1/2009 6/30/2019 FedEx – Dublin, VA 1 FedEx Ground Package System, Inc. 2/5 yr. 8/1/2009 7/31/2019 Kohl’s – Salina, KS 1 Kohl’s Illinois, Inc. 6/5 yr. 2/1/2010 1/31/2020 2/1/2020 1/31/2030 Giant Eagle – Lancaster, OH 1 The Tamarkin Company 8/5 yr. 4/14/2008 11/30/2028 1 The Tamarkin Company 9/5 yr. 9/11/2008 10/31/2023 Shoppes at Port Arthur – 1 Ross Dress for Less, Inc. 4/5 yr. 6/10/2008 1/31/2019 Port Arthur, TX 1 Best Buy Stores, LP 5/5 yr. 5/17/2010 1/31/2021 1 Petco Southwest, Inc. 3/5 yr. 4/27/2008 4/30/2013 5/1/2013 1/31/2019 Tractor Supply – Augusta, ME 1 Tractor Supply Company 4/5 yr. 3/21/2009 3/31/2024 CVS – Madison Heights, VA 1 Revco Discount 4/5 yr. 3/8/2009 3/7/2014 Drug Centers, Inc. 3/8/2014 1/31/2020 CVS – Lynchburg, VA 1 Revco Discount 4/5 yr. 7/26/2009 7/25/2014 Drug Centers, Inc. 7/26/2014 1/31/2020 Applebee’s Portfolio – Various (6) 1 4/5 yr. 10/13/2010 6/12/2028 Tractor Supply – Little Rock, AR 1 Tractor Supply Company 4/5 yr. 7/22/2009 7/31/2024 Tractor Supply – Jefferson City, MO 1 Tractor Supply Company 4/5 yr. 4/8/2009 4/30/2024 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Represents number of renewal options and the term of each option. Represents lease term beginning with the current rent period through the end of the non-cancellable lease term. The base rent per square foot is based on the square footage of the land parcel as the property is subject to a ground lease. The annual base rent under the lease increases every five years by 10% of the then-current annual base rent. The Applebee’s Portfolio consists of 12 single-tenant commercial properties located in Texas, Michigan, Virginia, Minnesota, Arkansas, Mississippi, Pennsylvania, Tennessee and Illinois, which will be purchased under a sale-leaseback agreement and the properties will be subject to two master lease agreements with identical terms.The annual base rent under the leases increases every year by 2% for three years. Thereafter, the annual base rent under the leases increases on the eighth and thirteenth year by 10%. Applebee’s Restaurants Kansas LLC, Applebee’s Restaurants Mid-Atlantic LLC, Applebee’s Restaurants North LLC, Applebee’s Restaurants Texas, LLC, Applebee’s Restaurants West LLC and Restaurant Partnership of Central Texas, LP are tenants under the lease agreements. We expect to purchase the properties with proceeds from our ongoing public offering of common stock and available debt proceeds.We may use the properties as collateral in future financings. 11 Financial Information The prospectus is supplemented to add the following financial data, which was filed with the Securities and Exchange Commission in a current report on Form 8-K on September 29, 2010. SUMMARY FINANCIAL DATA ALBERTSON’S LLC On September 29, 2010, we purchased the following three retail properties in accordance with the terms of the Purchase Agreement.Pursuant to the terms of the Purchase Agreement, the acquisition of the remaining 30 retail properties is expected to be completed on or prior to October 19, 2010. Property Location Date Acquired Purchase Price Square Feet Year Built Tucson, AZ 9/29/2010 $ Mesa, AZ 9/29/2010 Phoenix, AZ 9/29/2010 Total $ In evaluating the Albertson’s Properties as potential acquisitions and determining the appropriate amount of consideration to be paid for our interests therein, we considered a variety of factors, including property condition reports, unit-level store performance, property location, visibility and access, age of the property, physical condition and curb appeal, review of an independent third party appraisal, neighboring property uses, local market conditions, including vacancy rates, area demographics, including trade area population and average household income, neighborhood growth patterns and economic conditions, and the presence of demand generators. After reasonable inquiry, we are not aware of any material factors relating to these properties that would cause the reported financial information not to be indicative of future operating results. As each of the Acquired Properties are, and the remaining Albertson’s Properties will be, 100% leased to a single tenant on a long-term basis under a net lease that transfers substantially all of the operating costs to the tenant, we believe that the financial condition and results of operations of the tenant, Albertson’s, are more relevant to investors than the financial statements of the Albertson’s Properties in order to enable investors to evaluate the credit-worthiness of the lessee. Additionally, because the Albertson’s Properties are or will be subject to a net lease, the historical property financial statements provide limited information other than rental income. As a result, pursuant to the guidance provided by the Securities and Exchange Commission, we have not provided audited statements of the Albertson’s Properties. Pursuant to the Purchase Agreement, the aggregate annual rent of the Albertson’s Properties will be $19.8 million and will increase every five years by 10%. The following summary financial data regarding Albertson’s is taken from its previously audited financial statements (in thousands): For the 16 Weeks Ended June 17, 2010 (Unaudited) For the Fiscal Year Ended February 25, 2010 Consolidated Statements of Operations: Revenues $ $ Operating Income Net Income As of June 17, 2010 (Unaudited) As of February 25, 2010 Consolidated Balance Sheets: Total Assets $ $ Long-term Debt Stockholders’ Equity 12 Cole Credit Property Trust III, Inc. Pro Forma Condensed Consolidated Balance Sheet As of June 30, 2010 (Unaudited) The following unaudited Pro Forma Condensed Consolidated Balance Sheet is presented as if the Company had acquired the Albertson’s Properties on June 30, 2010. This Pro Forma Condensed Consolidated Balance Sheet should be read in conjunction with the Company’s historical financial statements and notes thereto for the quarter ended June 30, 2010, as filed in our Quarterly Report on Form 10-Q filed on August 13, 2010. The Pro Forma Condensed Consolidated Balance Sheet is unaudited and is not necessarily indicative of what the actual financial position would have been had the Company completed the acquisition of the Albertson’s Properties on June 30, 2010, nor does it purport to represent its future financial position. This Pro Forma Condensed Consolidated Balance Sheet only includes the Albertson’s Properties which are considered to be a significant property acquisition pursuant to SEC Rule 3-14 of Regulation S-X (dollar amounts in thousands). June 30, 2010, As Reported Acquisition Pro Forma Adjustments Pro Forma June 30, 2010 (a) ASSETS Investment in real estate assets: Land $ $ (b) $ Buildings and improvements (b) Acquired intangible lease assets (b) Total investment in real estate assets, net Investment in mortgage notes receivable — Total investment in real estate and mortgage assets, net Cash and cash equivalents ) (b) (c) Restricted cash — Investment in unconsolidated joint venture — Rents and tenant receivables — Mortgage loan deposits, derivative and other assets — Deferred financing costs — Total assets $ $ ) $ LIABILITIES AND STOCKHOLDERS’ EQUITY Notes payable $ $ — $ Accounts payable and accrued expenses — Escrowed investor proceeds — Due to affiliates — Acquired below market lease intangibles — Distributions payable — Deferred rent, derivative and other liabilities — Total liabilities — Commitments and contingencies Redeemable common stock — STOCKHOLDERS’ EQUITY: Preferred stock, $0.01 par value; 10,000,000 shares authorized, none issued and outstanding — — — Common stock, $0.01 par value; 490,000,000 shares authorized, 176,907,649 shares issued and outstanding — Capital in excess of par value — Accumulated distributions in excess of earnings ) ) (c) ) Accumulated other comprehensive loss ) — ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ $ ) $ See accompanying Notes to Pro Forma Condensed Consolidated Financial Statements (Unaudited). 13 Cole Credit Property Trust III, Inc. Pro Forma Condensed Consolidated Statement of Operations For the Six Months Ended June 30, 2010 (Unaudited) The following unaudited Pro Forma Condensed Consolidated Statement of Operations is presented as if the Company had acquired the Albertson’s Properties on January1, 2009. This Pro Forma Condensed Consolidated Statement of Operations should be read in conjunction with the Company's historical financial statements and notes thereto for the quarter ended June 30, 2010, as filed in our Quarterly Report on Form 10-Q filed on August 13, 2010. The Pro Forma Condensed Consolidated Statement of Operations is unaudited and is not necessarily indicative of what the actual results of operations would have been had the Company completed the acquisition of the Albertson’s Properties on January 1, 2009, nor does it purport to represent its future operations. This Pro Forma Condensed Consolidated Statement of Operations only includes the Albertson’s Properties which are considered to be a significant property acquisition pursuant to SEC Rule3-14 of Regulation S-X (dollar amounts in thousands, except share and per share amounts). For the Six Months Ended June 30, 2010 As Reported Acquisition Pro Forma Adjustments Pro Forma for the Six Months Ended June 30, 2010 (a) Revenues: Rental and other property income $ $ (b) $ Tenant reimbursement income — Interest income on mortgage notes receivable — Total revenue Expenses: General and administrative expenses 13 (c) Property operating expenses — Property and asset management expenses (d) Acquisition related expenses — Depreciation (e) Amortization (e) Total operating expenses Operating income Other expense: Interest and other income — Equity in loss of unconsolidated joint venture ) — ) Interest expense ) — ) Total other expense ) — ) Net (loss) income $ ) $ $ Weighted average number of common shares outstanding: Basic and diluted (f) Net (loss) income per common share: Basic and diluted $ ) $ See accompanying Notes to Pro Forma Condensed Consolidated Financial Statements (Unaudited). 14 Cole Credit Property Trust III, Inc. Pro Forma Condensed Consolidated Statement of Operations For the Year Ended December 31, 2009 (Unaudited) The following unaudited Pro Forma Condensed Consolidated Statement of Operations is presented as if the Company had acquired the Albertson’s Properties on January1, 2009. This Pro Forma Condensed Consolidated Statement of Operations should be read in conjunction with the Company's historical financial statements and notes thereto for the year ended December 31, 2009, as filed in our Annual Report on Form 10-K filed on March 29, 2010. The Pro Forma Condensed Consolidated Statement of Operations is unaudited and is not necessarily indicative of what the actual results of operations would have been had the Company completed the acquisition of the Albertson’s Properties on January 1, 2009, nor does it purport to represent its future operations. This Pro Forma Condensed Consolidated Statement of Operations only includes the Albertson’s Properties which are considered to be a significant property acquisition pursuant to SEC Rule3-14 of Regulation S-X (dollar amounts in thousands, except share and per share amounts). For the Year Ended December 31, 2009 As Reported Acquisition Pro Forma Adjustments Pro Forma for the Year Ended December 31, 2009 (a) Revenues: Rental and other property income $ $ (b) $ Tenant reimbursement income — Total revenue Expenses: General and administrative expenses 32 (c) Property operating expenses — Property and asset management expenses (d) Acquisition related expenses — Depreciation (e) Amortization (e) Total operating expenses Operating (loss) income ) Other expense: Interest and other income — Interest expense ) — ) Total other expense ) — ) Net (loss) income $ ) $ $ Weighted average number of common shares outstanding: Basic and diluted (f) Net loss per common share: Basic and diluted $ ) $ See accompanying Notes to Pro Forma Condensed Consolidated Financial Statements (Unaudited). 15 Cole Credit Property Trust III, Inc. Notes to Pro Forma Condensed Consolidated Financial Statements (Unaudited) Notes to Unaudited Pro Forma Consolidated Balance Sheet as of June 30, 2010 a. Reflects the Company’s historical balance sheet as of June 30, 2010. b. Reflects the preliminary purchase price allocations incurred related to the completed and probable acquisitions of the Albertson’s Properties.The aggregate purchase price of $276.0 million will be funded by net proceeds from the Company’s ongoing public offering. The purchase price allocation is preliminary and is subject to change. c. Represents costs incurred to complete the acquisition, including title, legal, accounting and other related costs, as well as the aggregate acquisition fee of $5.5 million, or 2% of the aggregate purchase price, that will be paid to our Advisor and its affiliates.Adjustment reflects the expensing of acquisition-related costs as required under accounting principles generally accepted in the United States of America. Notes to Unaudited Pro Forma Statement of Operations for the Six Months Ended June 30, 2010 a. Reflects the Company’s historical results of operations for the six months ended June 30, 2010. b. Represents the aggregate straight line rental revenues in accordance with the respective lease agreements for the Albertson’s Properties. c. Reflects management’s estimate of the aggregate general and administrative expenses for the Albertson’s Properties based on the Company’s historical results. d. Reflects the annualized aggregate asset management fee of $691,000, which is equal to 0.50% (a monthly rate of 0.0417%) of the aggregate asset value of the Albertson’s Properties and is payable to our Advisor, as well as the annualized aggregate property management fee, of $198,000, which is equal to 2% of gross revenues of the Albertson’s Properties and is payable to an affiliate of our Advisor. e. Represents aggregate depreciation and amortization expense for the Albertson’s Properties. Depreciation and amortization expense are based on the Company’s preliminary purchase price allocation. All assets are depreciated on a straight line basis. The estimated useful lives of our assets by class are generally as follows: Building 40years Tenant improvements Lesser of useful life or lease term Intangible lease assets Lesser of useful life or lease term f. Represents the weighted average common shares required to generate sufficient offering proceeds to fund the purchase of the Albertson’s Properties, as the Company had insufficient capital at January 1, 2009 to acquire the Albertson’s Properties which is included in the pro forma results of operations.The calculation assumes the common shares were issued on January 1, 2009. 16 Cole Credit Property Trust III, Inc. Notes to Pro Forma Condensed Consolidated Financial Statements – (Continued) (Unaudited) Notes to Unaudited Pro Forma Statement of Operations for the Year Ended December 31, 2009 a. Reflects the Company’s historical results of operations for the year ended December 31, 2009. b. Represents the aggregate straight line rental revenues in accordance with the respective lease agreements for the Albertson’s Properties. c. Reflects management’s estimate of the aggregate general and administrative expenses for the Albertson’s Properties based on the Company’s historical results. d. Reflects the annualized aggregate asset management fee of $1.4 million, which is equal to 0.50% (a monthly rate of 0.0417%) of the aggregate asset value of the Albertson’s Properties and is payable to our Advisor, as well as the annualized aggregate property management fee, of $395,000, which is equal to 2% of gross revenues of the Albertson’s Properties and is payable to an affiliate of our Advisor. e. Represents aggregate depreciation and amortization expense for the Albertson’s Properties. Depreciation and amortization expense are based on the Company’s preliminary purchase price allocation. All assets are depreciated on a straight line basis. The estimated useful lives of our assets by class are generally as follows: Building 40years Tenant improvements Lesser of useful life or lease term Intangible lease assets Lesser of useful life or lease term f. Represents the weighted average common shares required to generate sufficient offering proceeds to fund the purchase of the Albertson’s Properties, as the Company had insufficient capital at January 1, 2009 to acquire the Albertson’s Properties which is included in the pro forma results of operations.The calculation assumes the common shares were issued on January 1, 2009. 17
